Citation Nr: 0728975	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-28 338	)	DATE: 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1969 to 
January 1972.
This matter comes to the Board of Veterans' Appeals (Board) 
from a March 28, 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for bilateral 
hearing loss and tinnitus.  


FINDINGS OF FACT

1.  Resolving all doubt, the competent medical evidence shows 
a relationship between the current diagnosis of bilateral 
hearing loss and service.

2.  Resolving all doubt, the competent medical evidence shows 
a relationship between the current diagnosis of tinnitus and 
service.

CONCLUSION OF LAW
1.  Bilateral hearing loss was incurred in service. 38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303.

2.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He claims that he is presently suffering 
from hearing loss and tinnitus as a result of noise exposure 
during his service, particularly while working as an armorer 
who drove convoy trucks during his combat service in Vietnam. 


In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present bilateral hearing loss and 
tinnitus disability.  A November 2001 private medical 
statement shows a diagnosis of high frequency bilateral 
hearing loss.  A February 2005 VA medical examination report 
notes that the veteran is suffering from bilateral high 
frequency sensorineural hearing loss and bilateral constant 
tinnitus.  This diagnosis was confirmed by a July 2005 
audiological evaluation by the Miracle Ear Hearing Center, 
which found bilateral sensorineural hearing loss and 
tinnitus.

The next issue is whether there is evidence of any in-service 
incurrence of hearing loss or tinnitus.  The service medical 
records are negative.  Personnel records confirm, however, 
that the veteran served in Armorer Unit Supply and earned, in 
pertinent part, the Vietnam Service Medal with two Bronze 
Service Stars and the Bronze Star Medal.  The veteran's 
exposure to acoustic trauma in service is conceded.  See 38 
C.F.R. § 3.304 (d).

As the record shows present hearing loss and tinnitus 
disabilities and exposure to acoustic trauma in service.  The 
determinative issue is whether these are related.

The veteran submitted a July 2005 audiological evaluation by 
the Miracle Ear Hearing Center, which notes that after 
diagnosing the veteran, reviewing his service medical 
history, and reviewing his family history, it was the 
audiologist's opinion that it was as likely as not that the 
current hearing loss and tinnitus were due to the veteran's 
military service.  The audiologist noted the veteran's lack 
of noise exposure after service and lack of family history 
for hearing loss.  A November 2001 private medical statement 
also notes that the veteran's hearing loss is the type 
usually caused by loud noise.

In February 2005, however, a VA examiner reported that it was 
less likely than not that the veteran's current hearing loss 
and tinnitus was related to military service.  The examiner 
noted the veteran's history of noise exposure in service, but 
indicated that he had no complaints of hearing loss or 
tinnitus at discharge from service.  The examiner also noted 
that no audiometric examination was done at discharge.

In the present case because the veteran has put forth 
evidence in the form of a medical evaluation and his own 
statements that essentially counterbalance the VA examiner's 
evaluation, the evidence is in equipoise.  Both medical 
opinions are competent and there appears to be no reason to 
value one over the other.  Therefore, all doubt is resolved 
in the veteran's favor and service connection for bilateral 
hearing loss and tinnitus is warranted. 

The veteran's service connection claims for hearing loss and 
tinnitus have been considered with respect to VA's duties to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384. 
393 (1993).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to the rules and payment of monetary 
benefits.
 
Entitlement to service connection for tinnitus is granted, 
subject to the rules and payment of monetary benefits.
. 



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


